Per Curiam.
— Higginbotham was charged with the larceny of “one bull, one steer, one cow, of the property of Richard Windham.” The jury found him “guilty of larceny of one bull belonging to Richard Windham.” Writ of error was taken to a penitentiary sentence.
The evidence is that the defendant below was discovered skinning a cow; and there is no evidence that the defendant committed larceny of a bull. Even if the evidence is sufficient to support a finding of larceny of a cow belonging to Richard Windham, the verdict is “guilty of larceny of one lull,” when the only evidence relates to a “cow” or to an “animal,” no reference being made to a lull in the testimony.
*115The verdict has no legal basis in the evidence and the judgment is reversed for a new trial.
Browne, C. J., and Taylor, Whitfield and Ellis, J. J., concur.